         Case 5:21-cv-01707-NC Document 3 Filed 03/11/21 Page 1 of 2



 1    DAVID R. EBERHART (S.B. #195474)
      deberhart@omm.com
 2    SHARON M. BUNZEL (S.B. #181609)
      sbunzel@omm.com
 3    ANDREW M. LEVAD (S.B. #313610)
      alevad@omm.com
 4    O’MELVENY & MYERS LLP
      Two Embarcadero Center, 28th Floor
 5    San Francisco, California 94111-3823
      Telephone:    (415) 984-8700
 6    Facsimile:    (415) 984-8701
 7    Attorneys for Plaintiff
      APPLE INC.
 8
 9                                UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN JOSE DIVISION

12

13

14   APPLE INC., a California corporation          Case No.

15                          Plaintiff,             PLAINTIFF’S CORPORATE
                                                   DISCLOSURE STATEMENT AND
16          v.                                     CERTIFICATE OF INTERESTED
                                                   PARTIES [FED. R. CIV. P. 7.1] [CIV.
17   SIMON LANCASTER, an individual,               L.R. 3-15]

18                          Defendant.

19
20

21

22

23

24

25

26

27

28
                                                          PLAINTIFFS’ CORPORATE DISCLOSURE
                                                             STATEMENT AND CERTIFICATE OF
                                                                         INTERESTED PARTIES
         Case 5:21-cv-01707-NC Document 3 Filed 03/11/21 Page 2 of 2



 1          Pursuant to Federal Rule of Civil Procedure 7.1 and Civil Local Rule 3-15, Plaintiff Apple
 2   Inc., by and through its undersigned counsel, hereby states that Apple Inc. is a publicly traded
 3   corporation. Apple Inc. does not have a parent corporation and is not aware of any publicly held
 4   corporations owning 10 percent or more of its stock.
 5                                                 Respectfully submitted,
 6
     Dated: March 11, 2021                         O’MELVENY & MYERS LLP
 7
                                                    /s/ David R. Eberhart
 8                                                 David R. Eberhart
                                                   Two Embarcadero Center, 28th Floor
 9                                                 San Francisco, CA 94111
                                                   Telephone: (415) 984-8700
10                                                 Facsimile: (415) 984-8701
                                                   E-mail: deberhart@omm.com
11
                                                   Attorney for Plaintiff Apple Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   PLAINTIFFS’ CORPORATE DISCLOSURE
                                                                      STATEMENT AND CERTIFICATE OF
                                                      2                           INTERESTED PARTIES
